Petition dismissed. Ordered that copy of this rescript be transmitted to the clerk of the Superior Court for the county of Middlesex, where the original case of Commonwealth vs. Samuel Glick is pending. According to the certificate of the judge the petitioner did not give notice to the Commonwealth as required by G. L. (Ter. Ed.) c. 278, § 31, and such notice has not been waived. Spofford v. Loveland, 130 Mass. 6. Day, petitioner, 234 Mass. 576. Day v. McClellan, 236 Mass. 330, 332. Samuel v. Page-Storm Drop Forge Co. 243 Mass. 133, 136. Glick, petitioner, 299 Mass. 255, 257.